 

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information associated with a certain cellular telephone
assigned call number 414-687-5095, that is stored at
premises controlled by AT&T Mobility, a wireless telephone
service provider headquartered at 11760 U.S. Highway One,
Suite 600, North Palm Beach, Florida 33408.

 

CaseNo. /i'/%~T ’/2/7>'

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A2. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(l)(A) and 2711(3)(A).

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 4l(c) is:
§ evidence of a crime;
l:| contraband, fruits of crime, or other items illegally possessed;
|:l property designed for use, intended for use, or used in committing a crime;
|:l a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 18, United States Code, Section 844(i); Title 18, United States Code, Section 844(m); Title
18, United States Code, Section 1519

The application is based on these facts: See attached affidavit

 

|:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. : !
Applicant ’s signature

Special Agent Rick Hankins of the ATF
Printed Name and Title

Sworn to before me and signed in my presence: -Z€ `
Date: z/q{q w j `
' ‘ Judge ’s signaturX

City and State¢ Mih@&§&e-Q¥‘§MHHMWED Filed 03

 

 

 

 

 

` AFF[DAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

I, Rick Hankins, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. ~ I make this affidavit in support of an application for search warrants for the following:

a. Attachment Al: information associated With certain cellular telephones assigned
call numbers 414-350-7417 and 414;899~6082, that are stored at premises controlled by
Spn'nt, a wireless telephone Service provider headquartered at 6200 Spn`nt Parkway in
Overland Park, Kansas; '

b. Attachment A2: information associated with a certain cellular telephone assigned
call number 414-687-5095, that is stored at premises controlled by AT&T Mobility, a
Wireless telephone service provider headquartered at 11760 U.S. Highway One, Suite
600, North Palrn Beach, Florida 33408.

2. The information to be searched is described in the following paragraphs and in
Attachments Al and A2. This aflidavit is made in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(l)(A) to require Splint and AT&T to
disclose to the government copies of the information further described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized persons
will review the information to locate the items described in Section II of Attachment B.

3. I am a Special Agent of the U.S. Departrnent of Justice’s Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF), currently assigned to the Milwaukee Field Oflice. I have been so
employed since April 2003. My duties as a Special Agent with the ATF include investigating alleged
violations of the federal flrearms, explosives, and arson statutes.

4. I have completed approximately 26 Weeks of training at the Federal Law Enforcement

Training Center in Glynco, Georgia, as Well as the ATF National Academyi That training included

Case 2:19-mj-Ol214-WED Filed 03/11/19 Page 2 of 22 Document 1

 

 

Various legal courses related to constitutional law as well as search and seizure authority. Additionally,

l have received training on how to conduct Various tasks associated with criminal investigations, such as
interviewing, surveillance, and evidence collection. l

5. In addition to my duties as a criminal investigator, l am also an ATF Certified Fire
Investigator (CFI). AS an ATF CFI, I am tasked with providing expert opinions as to the origin and cause
of fires. l obtained the ATF CFI certification in 2009 following a two-year training program that centered
on Various fire science topics including, but not limited to: chemistry, fire dynamics, and building
construction The two-year ATF CFI certification program consisted of college courses, written exams,
research papers, reading assignments, practical training exercises, and test burns of Various materials. l
am re-certified annually as an ATF CFI. Additionally, I have been certified as a fire investigator by the
lnternational Association of Arson Investigators since June 2011. I have received over 1,200 class hours
of fire-related training. To date, I have participated in over 255 fire scene examinations and have testified
as an expert.

6. Furthermore, I have been an instructor regarding fire-related topics on multiple occasions
for the following agencies and institutions: The National Fire Academy (FEMA), lnternational
Association of Arson Investigators Chapter 25, Waukesha County Technical College, Milwaukee Area
Technical College, and Blackhawk Technical College, I have also participated in over 185 live fire
training exercises, where l started training fires and observed fire growth and development. Finally, I
Was a full-time instructor at the ATF National Academy from approximately August 2015 to August
2016, where I taught several topics during Special Agent Basic Training for new ATF recruits.
Specifically, I was a primary instructor for the arson block of training at the ATF Academy.

7. I am an investigative or law enforcement officer of the United States within the meaning 7
of Section 2510(7) of Title 18, United States Code, in that I am empowered by law to conduct

investigations of and to make arrests for federal offenses. As a part of my duties With the ATF, I

Case 2:19-mj-Ol214-WED Filed 0§11/19 Page 3 of 22 Document 1

 

investigate criminal violations relating to arson and arson-related off`enses, including violations of Title

18, United States Code, Section 844. During the course of my investigations, I have regularly used
electronic evidence relating to the commission of criminal offenses, including intent, motive, manner,
means, and the identity of co-conspirators.

8. The facts in this aMdavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is also based upon
information gathered from interviews of citizen witnesses, reports, official records, law enforcement
reports, and information provided to me by other federal, state, and local law enforcement officers. This
affidavit is intended to show simply that there is sufficient probable cause for the requested Warrant and
does not set forth all of my knowledge about this matter.

9. ‘ Based on the facts as set forth in this aMdavit, there is probable cause to believe that the
information described in Attachments Al and A2 contains evidence of violations of arson of commercial
property, in violation of Title 18, United States Code, Section 844(i), conspiracy to commit arson, in
violation of Title 18, United States Code, Section 844(m), and destruction, alteration, or falsification of
records in federal investigations, in violation of Title 18, United States Code, Section 1519, as described
in Attachment B. z

PROBABLE CAUSE

10. In conjunction with other federal, state, and local law enforcement officers, I am
conducting an investigation into an arson affecting interstate commerce and a conspiracy to commit
arson that occurred on January 2, 2019 in the vicinity 716 West Rogers Street in Milwaukee, Wisconsin,
in violation of Title 18, United States Code, Sections 844(i) and 844(m),

ll. I have obtained records and information, including toll records and historical cell site
inforrnation, from on or about December 31, 2018 to on or about January 8, 2019 for call numbers 414-

350-7417, 414-687-5095, and 414-899-6082, pursuant to state search Warrants obtained during the

Case 2:19-mj-Ol214-WED Filed O§/ll/lQ Page 4 of 22 Document 1

 

 

 

l related homicide investigation Those records, however, did not include historical precision location
information also known as estimated location records or historical handset location data. Each provider
refers to its proprietary estimates of a cellular device’s location differently; this information, however,
is sometimes referred to as geolocation information (PlNG), Network Event Location System (NELOS)
data, Global Positioning System (GPS) data, cell tower triangulation or trilateration, round-trip time
(RTT), per-call measurement data (PCMD), historical E9l l data, or precision measurement information

12. In this application, I seek records and information associated with those same call
numbers for (i) a broader time period-October l, 2018 to February 5, 2019-and (ii) including
historical cell_site information and historical precision location information, because the pattern of
communications and relative locations of the targets_brothers MATTHEW NEUMANN and
DONALD NEUMANN-in the weeks before and after the arson on January 2, 2019 are material to the
investigation As described below, that information is material to determining the existence, nature, and
scope of the conspiracy and the involvement of MATTHEW NEUMANN and DONALD NEUMANN
in the crimes under investigation

13. Those records confirm that MATTHEW NEUMANN is the subscriber to the Sprint
phone number assigned 414-350-7417, that DONALD NEUMANN is the subscriber to the Sprint phone
number assigned call number 414-899-6082, and that a prepaid customer named “JOSE OZZY”
registered the account on January 4, 2019 for the AT&T phone number assigned call number 414-687-
5095. When, however, MATTHEW NEUMANN was taken into custody on January 8, 2019, police
officers found him in possession of an Alcatel 5041C cell phone with the assigned call number 414-687-
5095. The SIM card in that cell phone indicated that AT&T provided service to that phone.

14. On January 2, 2019 at approximately 9:55 p.m., the Milwaukee Fire Department and the
Milwaukee Police Department responded to a vehicle fire in the vicinity of 716 West Rogers Street in

Milwaukee, Wisconsin. The vehicle was identified as a 2001 Ford F-250 pickup truck bearing Wisconsin

Case 2:19-mj-01214-WED Filed 03‘f11/19 Page 5 of 22 Document 1

 

 

-»
il

license plate MA-9985 and Vehicle Identification Number 1FTNW21L21EC43063. Police officers were
informed that the fire was suspicious.

15. A registration check with the Wisconsin Department of Motor Vehicles revealed that the
Ford F-250 pickup truck bearing Wisconsin license plate MA-9985 is registered to Matthew Neumann
(DOB: XX/XX/l975), who lives at 9426 South 29th Street in Franklin, Wisconsin.

16. At about 1 1200 p.m. on January 2, 2019, police officers of the Franklin Police Department
contacted Matthew Neumann at his residence. One officer noticed a strong odor of a chemical accelerant,
once let inside by Matthew Neumann, and observed clothing lying nearby. Matthew Neumann told the
police officers that he owns eight trucks, because he owns a plowing business and that he lets one of his
employees drive the Ford F-250 home.

17. Police officers later interviewed Matthew Neumann’s family. Tammy Neumann,
Matthew Neumann’s wif`e, stated that at approximately 5:00 a.m. on January 2, 2019 she was awoken
by Matthew Neumann at their residence at 9426 South 29th Street in Franklin, Wisconsin. She observed
that Matthew Neumann was intoxicated and began undressing, and she also noticed that Matthew
Neumann had a black handgun and heard him rack the slide.

18. When she left the house later that morning, Tammy Neumann observed Matthew
Neumann’s 2001 Ford F-250 pickup truck bearing Wisconsin license plate MA-9985 parked on the
driveway and observed a white male, approximately 35 to 40 years old, slumped down in the passenger
seat. Tammy Neumann looked through the window and observed no signs of life. She thought that the
male had blood around his nose and mouth and that the passenger window may have been spidered, as
if struck by a human head.

19. According to Tammy Neumann, Matthew Neumann did not return to the residence until

about 10:00 p.m. that night. When he did, Tammy Neumarm smelled a strong odor of diesel fuel on

Matthew Neumann’s clothes, such that she told Matthew Neumarm to put the clothes outside.

Case 2:19-mj-01214-WED Filed 035/11/19 Page 6 of 22 Document 1

 

 

 

20. Matthew Neumann’s daughter overheard a conversation between Tammy Neumann and
Matthew Neumann, where Matthew Neumann said that he shot “Rich” or “Dick” “over a pack of
squares.” Tammy Neumann and her daughter left the residence and later returned. At that point, the truck
was gone along with Matthew Neumann l n

21. On January 8 and 1 1, 2019, l conducted a fire scene examination of the Ford F-250 along
With the Milwaukee Police Department and Wisconsin Department of Justice’s Division of Criminal
Investigation pursuant to a state search Warrant. One officer discovered a bullethole and Strike on the
B-pillar of the passenger side of the pickup truck, a lead bullet fragment at the base of the B-pillar in the
midst of fire debris, and other lead bullet fragments on the B-pillar. Using a traj ectory rod, another officer
determined that the bullet traveled from the driver seat area to the B-pillar of the passenger seat. Officers
also located a bullet and casings inside of a black melted mass on the driver’s side floorboard, l located
blood along the weather stripping on the passenger floorboard, removed the passenger seat, and observed
additional blood on the flooring and carpeting l also recovered Bre debris from the backseat area that
emitted an odor consistent with that of a petroleum distillate.

22. The ATF Forensic Laboratory later analyzed fire debris samples recovered from the truck
bed and the backseat area of the Ford F-250. The laboratory results showed the presence of gasoline in
the truck bed and back seat area of the Ford F-250.

23} l also obtained surveillance video that captured Matthew Neumann drive the Ford F-250
into the Citgo gas station located at 610 West Becher Street at 9:44 p.m. on January 2, 2019, followed
by an early 2000s maroon Chevrolet Impala. Matthew Neumann purchased cigarettes and a lighter at the
Citgo gas station The Ford F-250 and Chevrolet lrnpala subsequently disappeared east out of the video
name

24.` At approximately 9:47 p.m., a second surveillance video captured the Ford F-250 turn

westbound on Rogers Street from South 6th Street, followed by the Chevrolet lmpala. The Ford F-250

Case 2:19-mj-01214-WED Filed 03911/19 Page 7 of 22 Document 1

 

 

 

parked Westbound on Rogers Street immediately east of 1978 South 8th Street. The driver’s door of the
Ford F-250 subsequently opened, Matthew Neumann exited, and a clear illumination appears inside of
the Ford F-250 at 9:48 p.m. as_ the Chevrolet Irnpala passed. The Chevrolet Irnpala traveled westbound
on Rogers Street and turned southbound on 8“‘_Street, stopping south of the intersection There Was a
sudden and intense sustained flash of light inside the Ford F-250 as Matthew Neumann walked and then
ran to the parked Chevrolet lmpala and entered the passenger side of the lmpala. The Irnpala then drove
away. The lrnpala was captured on surveillance video traveling south on 8th Street away from the burning
truck and then West on Becher Street.

25. Afier examining the Ford F-250, reviewing the surveillance videos, and obtaining
laboratory results, I determined that the fire Was the result of the human introduction of a heat source to
available combustible material inside the passenger compartment of the Ford F-250, including the
presence of an ignitable liquid. Based on my knowledge, training, and experience, I conclude this fire
was incendiary. l

26. Officers also recovered the clothing that Matthew Neumann had been wearing When he
returned home on January 2, 2019, That clothing contained the odor of diesel fuel, blood in several areas,
and a burn area. That clothing also matched the clothing Matthew Neumann Was seen wearing on the
Citgo gas station surveillance video minutes prior to the F ord F-250 fire.

27. During an interview with officers on January 10, 2019, Matthew Neumann admitted to
starting the fire of the Ford F-250, claiming that he did so accidentally. He claimed that, after the vehicle
fire, another vehicle in the area picked him up and that he paid the driver $30 to $40 to take him to a
tavern close to his home. Matthew Neumann claimed that the driver of the vehicle Was a white male and
that the vehicle was burgundy or maroon in color and from the late 1990s or early 2000s--this

description is consistent with that of Donald Neumann and Donald Neumann’s 2003 Chevrolet lmpala.

ease 2:19-mj-01214-v\/ED Filedo§/ll/lo Pageaof 22 Documeml

 

 

 

28. Officers later executed a search Warrant on hunting land leased by Matthew Neumann in
the Mukwonago area and located a black-and-white Spot Free Cleaning trailer. Next to the trailer was a
burn pit containing the heavily charr_ed remains of two individuals, along with other items such as
charcoal and charcoal bags.

29. Officers of the Franklin Police Department recovered surveillance video from the Home
Depot in Mukwonago, approximately five miles from Matthew Neumann’s hunting property, which
depicts Matthew Neumann alone on January 3, 2019 at 10:58 a.m. purchasing four bags of charcoal,
lighter fluid, and eight pieces of lumber.

30. According to publicly available court records, the State of Wisconsin charged Matthew
Neumann with First-Degree Reckless Homicide, in violation of Wisconsin Statute 940.02, and
Mutilating or Hiding a Corpse, in violation of Wisconsin Statute 940.11(2), in Milwaukee County Case
No. 2019CF000204.

31. Based on subscriber information, telephone toll records, and historical cell site
information obtained pursuant to state search warrants, l know that Matthew Neumann’s primary phone
is an Apple iPhone assigned call number 414-350-7417 with service provided by Sprint. When Matthew
Neumann was arrested, however, he was in possession of an Alcatel 5041C cell phone with an assigned
call number 414-687-5095 with service provided by AT&T. This appears to have been what is commonly
referred to as a “burner phone,” in that this is a prepaid cellphone with service starting on or about
January 4, 2019,

32. A CLEAR search indicates that Donald Neumann is associated with the call number 414-
899-6082. Detective Jason lreland of the Franklin Police Department also identified 414-899-6082, as
the contact number used to communicate with Donald Neumann Detective lreland has communicated

with Donald Neumann multiple times during this investigation on that call number, and I have too. This

C_ase 2:19-mj-01214-WED Filed 03711/19 Page 9 of 22 Document 1

 

 

is corroborated by the subscriber information telephone toll records, and historical cell site information
provided by Sprint for Donald Neumann’s phone number,

33. The cell site and telephone toll records show that Matthew Neumann and Donald
Neumann exchanged approximately 17 phone communications between 8:02 p.m. and 9:38 p.~m. on
January 2, 2019, Notably, Matthew Neumann had no other contact with any other number during that
time period.

34. An Intelligence Analyst from the Milwaukee County District Attorney’s Of`fice reviewed
cell site and telephone toll records for Donald Neumann’s phone number 414-899-6082. Cell site maps
prepared by the Milwaukee County District Attorney’ s Of`fice indicate that Donald Neumann’s cellphone
Was in the vicinity of 716 West Rogers Street at about the time of the arson on January 2, 2019, because
his cellphone used multiple cell towers and sectors in and around that location These pings on the cell
site maps are also consistent with Matthew Neumann’S cell site and telephone toll records, which indicate
multiple calls on or about those times

35. 1 know that Donald Neumann has a registered address in the Eastern District of
Wisconsin. I have reviewed records from the Wisconsin Department of Transportation, which show that
he registered a red 2003 Chevrolet lmpala on November 30, 2018 and listed a mailing address of
Wl4lN513 Ridgeway Lane in Menomonee Falls, Wisconsin 53051. A CLEAR search also indicates
that Donald Neumann registered a red 2003 Chevrolet lmpala bearing Wisconsin license plate AEE-
6205 on or about November 30, 2018 with a registered mailing address of Wl4lN513 Ridgeway Lane,
Menomonee Falls, Wisconsin 53 05 1.

4 36. On or about January 21, 2019, the Milwaukee Police Department executed a search
warrant on Donald Neumann’s maroon 2003 Chevrolet lmpala. The officers found that the ulterior of
the vehicle had recently been deep cleaned. I compared the photos of Donald Neumann’s seized

Chevrolet Irnpala to the surveillance video on the night of the truck fire. There were no dissimilarities in

Case 2:19-mj-01214-WED Filed 03)21/19 Page 10 of 22 Document 1

 

 

the appearances of the two vehicles. In fact, the color, wheel rirns, and trunk spoiler appeared consistent
with one another.

37. On February 1, 2019, this Court issued a search warrant authorizing the search of Donald
Neumarm’s person for the seizure of the cellular device assigned phone number 414-899-6082. On
February 4, 2019, l observed Donald Neumann using the cellular device assigned phone number 414-
899-6082 in front of his residence, located at Wl4lN513 Ridgeway Lane in Menomonee Falls,
Wisconsin 53051. l seized his cellphone-an Apple iPhone.

38. On February 11, 2019, this Court issued a warrant authorizing the forensic examination
of Donald Neumann’s Apple iPhone. Pursuant to that search warrant, Special Agent Undre Ludington
of the ATF extracted information from the cellphone.

\39. The forensic extraction report indicates that the Apple lD associated with that phone is
rock2don@yahoo.com, that an iCloud account is present, and that the MSISDN associated with that
phone is 4148996082. The report also indicates that the cellular device was used to send a text message
on February 1, 2019 referring to Donald Neumann’s 2003 Chevrolet Irnpala, stating in substance: “You
know my brother has not sat in that car for 10 days Since l picked him up our car has been anywhere
and everywhere. Sent this to lawyer too.” Officers of the Milwaukee Police Department and Franklin
Police Department seized Donald Neumann’s 2003 Chevrolet lrnpala on January 13, 2019-
approximately 10 days after the arson on January 2, 2019,

40. A comparison of the forensic extraction report for Donald Neumann’s Apple iPhone and
the cell site and toll records for Donald Neumann’s call number 414-899-6082, the call number assigned
to that same cellphone, indicates that relevant electronic evidence immediately prior to the arson was
deleted from the cellphone.

41. The forensic extraction report indicates that 76 locations, 24 notes, 87 searched items,

and 121 web history items were deleted. The phone’s log entries indicate data usage on December 29,

ease 2:19-mj-01214-v\/ED Filed 0311!1/19 Page 11 of 22 Documem 1

 

2019, January 2, 2019, January 4, 2019, January 5, 2019, January 7, 2019, January 8, 2019, and January
10, 2019. However, the Chrome search history only dates back to January 3, 2019, the day after the
arson No Chrome search history prior to that date is contained in the forensic extraction report, even
though the report indicates numerous Chrome searches after that date until the seizure of the cell phone.
Donald Neumann’s cell phone also contains records of Safari searches, but only prior to November 19,
2017. There is no search history from November 19, 2017 to January 3, 2019-more than a one-year
gap. This suggests that the Chrome search history prior to the arson was deleted.

42. The same is true of call and text message history. The call history contains records of '
incoming _and outgoing phone calls after January 29, 2019. In fact, the forensic extraction report indicates
that Donald Neumann made or received 189 calls between January 29, 2019 and February 4, 2019-the
date I seized the phone. There are no records of phone calls made using the call number 414-899-6082
prior to January 29, 2019 contained in the forensic extraction report. There are, however, sporadic calls
made or received using Facebook Messenger prior to that date.

43. l Likewise, the MMS message history only includes messages from January 15, 2019 to
January 30, 2019; there are no MMS messages prior to this date. The SMS message history includes
messages nom January 15, 2019 to February 4, 2019; there are no SMS messages prior to this date.

44. The usernarne rock2don@yahoo.com was first used as a User Account on the cellphone
on November 28, 2014, according to the forensic extraction report. The forensic extraction report also
indicates that a contact numbers for a “Spoty,” a “Tammy Cell”, a “Spot,” a “Saukville Sue,” a “Sher'win
Brookfield,” a “Sherwin 124th St.,” a “Sherwin West Alis,” a “Sherwin Grafton,” a “Sher'win
Pewaukee,” and a “Matt & Tammy” contain a timestarnp of April 11, 2013; I know that Donald
Neumann is a painter by profession The contact photo for “Matt & Tammy” contains a photograph of

Matthew Neumann, and that contact was created on April 11, 2013.

ease 2:19-mj-01214-v\/ED Filed 0:~1/11/19 Page 12 of 22 Documem 1

 

 

45. As a result of witness interviews, business records, and search warrant executions, I also

know that Matthew Neumann’s Ford F-250 was a business vehicle in the name of Spot Free Cleaning
and that the Ford F-250 was regularly used in or affecting interstate commerce.

46. Matthew Neumann’s address_9426 South 29th Street in Franklin, Wisconsin-and cell
phone number 414-350-7417 are also the listed contact.information for Spot Free Cleaning Solutions on
the publicly available listing on Angie’s List
(https://www.angieslist.com/comnanvlist/us/wi/franklin/spot-free-cleaning-solutions-reviews-

64595 66.hnn) (last viewed on January 31, 2019). The description of Spot Free Cleaning on Angie’s List
is as follows:

Commercial Cleaning Every masterpiece begins with a crystal clear canvas and the same

goes for your business Whatever your trade, the appearance and cleanliness of your

facility are of the utmost importance to` customers, employees and the general public. Get

your competitive edge at an affordable price with Spot Free Cleaning! When it comes to

professionalism and success, it’s all about first impressions With state-of-the-art

equipment and over 17 years of commercial cleaning experience, Spot Free guarantees

that a first impression will be the last thing on your mind. Sign up for our daily, Weekly

or monthly cleaning programs to keep your cleaning woes out of sight-out of mind. We

offer 24 hour service, 365 days a year! We offer a full range of services including floor

care, carpet cleaning, window cleaning, pressure washing and snow plowing. The Spot

Free Cleaning difference is simple-we go the extra mile. From the shine of your

showroom to a pristine parking lot, you can count on us to get the job done.

47. Matthew Neumann’s cell phone number 414-350-7417 is also the listed contact
information for Spot Free Cleaning on the publicly available listing on Yelp
(h;tps://WWw.yelp.com/biz/spot-free-cleaning-franklin-Z) (last viewed on January 31, 2019).

48. During my fire scene examination, I observed'a plow mount on the front end of the Ford
F-250, along with a power and control tether for a plow that ran into the passenger compartment of the
truck.

49. On January 8, 2019, the Franklin Police Department executed a search warrant at the

business address for Spot Free Cleaning. The officers found two work trucks, both with plows attached

Case 2:19-mj-01214-WED Filed 031/ill19 Page 13 of 22 Document 1

 

 

to their front ends The photos from that search Warrant also show a third plow unattached to a vehicle

on the ground. There were no other vehicles at the business location equipped with a plow mount. l
believe that the unattached plow found during this search Warrant execution had likely been used with
the Ford F-250 pickup truck bearing Wisconsin license plate MA-9985.

50. During that search, police officers also recovered business records from ,Spot Free
Cleaning. Those records indicate that Spot Free Cleaning had performed salting and plowing services
from at least November 15, 2018 through January 2, 2019. Those records also include contract(s) and
addenda between Spot Free Cleaning and Reliable Property.Services for a winter snow removal service
for the 2018-2019 season Those documents appear to be signed by Matthew Neumann

51. On January 29, 2019, police officers from the Franklin Police Department spoke with
Tammy Neumann and Matthew Neumann, Jr., who indicated that the Ford F-250 pickup truck was used
for business purposes by Spot Free Cleaning, that all employees were allowed to drive and use the Ford
F-250 pickup truck for business purposes, and that the Ford F-250 pickup truck was used for snow
plowing. Matthew Neumann, Jr. indicated that the Ford fi-250 had been used during the`winter of 2017-
2018, but had not been used during the winter of 2018-2019 because there had not been enough snow.

52. A transaction record from Sumrnit Credit Union shows a business loan in the name of
Spot Free Cleaning Was issued for a 2001 Ford on or about December 31, 2016, that regular payments
have been made since, and that, as of July 20, 2018, a nearly $4,000 balance remained.

5 3. Insurance documents provided by 1St Auto & Casualty lnsurance Company indicates that
Matthew Neumann’s 2001 Ford F-250 bearing the same Vehicle Identification Number was insured as
a business vehicle for Spot Free Cleaning with a policy period of February 18, 2018 to February 18,
2019. '

54. l am requesting a broader time period_Octob_er 1, 2018 to February 5, 2019_then

previously requested in the state search warrants, along with historical precision location information

ease 2:19-mj-01214-v\/ED Filed 03111/19 Page 14 of 22 Document 1

 

for the phone numbers associated with DONALD NEUMANN and MATTHEW NEUMANN. l am

requesting records and information from October 1, 2018 to establish a baseline for frequency analyses
of their communications with one another and their locations, as suggested by the historical cell site
information and historical precision location information I am requesting records and information
through February 5, 2019_the day after I seized DONALD NEUMANN’s cellular device.

55. A frequency analysis of the telephone communications between DONALD NEUMANN
and MATTHEW NEUMANN is material, in that it can establish whether the approximately 17 phone
communications between DONALD NEUMANN and MATTI-[EW NEUMANN from 8:02 p.m. to 9:38
p.m. on January 2, 2019 is a deviation from their normal patterns of communication Of note, of course,
is that MATTHEW NEUMANN had no contact with any other number during that time period. These
communications certainly appear to be a deviation from their normal patterns of communication even
within these limited records

56. A frequency analysis of the historical cell site location information and historical
precision location information associated with DONALD NEUMANN’s and MA'I`TI-[E`,W
NEUMANN’s cell phone numbers can also establish a pattern of habits, travel, and locations As noted
above, case agents know of l many places associated with DONALD NEUMANN and MATTHEW
NEUMANN, including their respective residences The &equency analysis of the locations associated
with their cellular devices can establish whether the cell towers hits in the vicinity of and around the time
of the arson are a deviation from theirnormal patterns

57. A broader time period is necessary to establish a sufficient baseline for those frequency
analyses (without distortions from the holidays and travel in November and December). In short, the v
requested information is material to establish whether DONALD NEUMANN and MATl`HEW

NEUMANN acted-in-concert, by establishing the'nature and extent of their relationship, the existence

ease 2:19-mj-01214-v\/ED Filed 0éfl11/19 Page 15 of 22 Documem 1

 

 

and scope of the conspiracy, the pattern of their communications their patterns of travel, and any

deviations from those patterns

58. I know that Sprint is the wireless telephone service provider for call numbers 414-350-
7417 and 414-899-6082 and that AT&T is the wireless telephone service provider for call number 414-
687-5095 based upon the cell site records previously obtained. y

59. In‘ my training and experience, I have learned that Sprint and AT&T are companies that
provides cellular telephone access to the general public. I also know that providers of cellular telephone
service have technical capabilities that allow them to collect and generate information about the locations
of the cellular telephones to Which they provide service, including cell-site data, also known as
“tower/face information” or “cell tower/sector records.” Cell-site data identifies the “cell towers” (i.e.,
antenna towers covering specific geographic areas) that received 'a radio signal from the cellular
telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected.
These towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart
in rural areas Furthermore, the tower closest to a wireless device does not necessarily serve every call
made to or from that device. Accordingly, cell-site data provides an approximate location of the cellular
telephone, but is typically less precise than other types of location information such as E-911 Phase II
data or Global Positioning Device (“GPS”) data,

60. Based on my training and experience, l know that Sprint and AT&T can collect cell-site
data about the cellular telephones using their networks I also know that wireless providers such as
Sprint and AT&T typically collect and retain cell-site and other cellular network data pertaining to
cellular phones to Which they provide service in their normal course of business in order to use this
information for various business-related purposes F rom this data, wireless providers such as Sprint and

AT&T also estimate the historical locations of cellular telephones using their networks These estimates

Case 2:19-mj-01214-WED Filed 03/5_1/19 Page 16 of 22 Document 1

 

are drawn from data collected in the normal course of business, including cell-site and other cellular

network data.

611 Based on my training and experience, I know that wireless providers such as Sprint and
AT&T typically collect and retain information about their subscribers in their normal course of business
This information can include basic personal information about the subscriber, such as name and address,
and the methods of payment (such as credit card account number) provided by the subscriber to pay for
Wireless telephone service. I also know that wireless providers such as Sprint and AT&T typically
collect and retain information about their subscribers’ use of the wireless service, such as records about
calls or other communications sent or received by a particular phone and other transactional records, in
their normal course of business

62. ln my training and experience, this information may constitute evidence of the crimes
under investigation because the information can be used to identify the user or users of the cellular
telephones assigned call numbers 414-350-7417, 414-687-5095, and 414-899-6082 and may assist in the
identification of co-conspirators. ln light of DONALD NEUMANN and MATTI-IEW NEUMANN’s
familial relationship,'these records can establish the extent and nature of their relationship, the frequency
of their telephone communications the locations that they frequent alone and together, and alternative
explanations for their presence in the vicinity of 716 West Rogers Street in Milwaukee, Wisconsin on
January 2, 2019. ln short, the information requested is likely to contain evidence of the identity,
ownership, and custody of MATTHEW NEUMANN and DONALD NEUMANN’s cellular telephones
and evidence of the locations of those cellular telephones before, during, and after the crimes under

investigation

Case 2:19-mj-01214-WED Filed 031/@1/19 Page 17 of 22 Document 1

 

AUTHORIZATION REQUEST

63. Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to 18 U.S.C. § 2703 (c) and Federal Rule of Criminal Procedure 41.

64. I further request that the Court direct Sprint and AT&T to disclose to the government any
information described in Section I of Attachment B that is within its possession custody, or control.
Because the warrant will be served on Sprint and AT&T, who will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested warrant at any

time in the day or night.

Case 2:19-mj-01214-WED Filed 03/711/19 Page 18 of 22 Document 1

 

ATTACHMENT AZ - AT&T

Property to Be Searched
This warrant applies to the following:
a. ' Records and information associated with a certain cellular telephone assigned call number
414-687-5095 (“Account”), that is stored at premises controlled by AT&T Mobility, a wireless telephone
service provider headquartered at 11760 U.S. Highway One, Suite 600, North Palm Beach, Florida

33408.

19
Case 2:19-mj-01214-WED Filed 03/11/19 Page 19 of 22 Document 1

 

 

ATTACHMENT B

Particular T kings to be Seized
I. Information to be Disclosed by the Provider
To the extent that the information described in Attachment Al or Attachment A2 is within
the possession custody, or control of the Provider, including any information that has been deleted but
is still available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §
2703(f), the Provider is required to disclose to the government the following information pertaining to
the Account(s) listed in Attachment Al or Attachment A2 for the time period October 1, 2018 through

February 5, 2019;

a. The following information about the customers or subscribers of the Account(s):
i. Names (including subscriber names, user names, and screen names);
ii. Addresses (including mailing addresses, residential addresses, business addresses,
7 and e-mail addresses);
iii. Dates of birth;
iv. Alternate phone numbers;
v. Other phone numbers on the same Account(s);
vi. Local and long distance telephone connection records;
vii. Records of session times and durations, and the temporarily assigned network
addresses (such as Intemet Protocol (“IP”) addresses) associated with those sessions;
viii. Length of service (including start date) and types of service utilized;
ix. Telephone or instrument numbers (including MAC addresses, Electronic Serial
Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment

Identifier (“MEID”); Mobile Identification Number (“MIN”), Subscriber Identity

20
Case 2:19-mj-01214-WED Filed 03/11/19 Page 20 of 22 Document 1

 

Modules (“SlM”), Mobile Subscriber Integrated Services Digital Network Number
(“MSISDN”); Intemational Mobile Subscriber Identity Identifiers (“IMSI”), or
Intemational Mobile Equipment Identities (“IMEI”);

x. Other subscriber numbers or identities (including the registration Intemet
Protocol (“IP”) address); and

xi. Means and source of payment for such service (including any credit card or bank

` account number) and billing records

b. All records and other information (not including the contents of communications) relating
to wire and electronic communications sent or received by the Account(s), including:

i. the date and time of the communication the method of the communication and
the source and destination of the communication (such as the source and destination
telephone numbers (call detail records), email addresses, anle addresses);

ii. information regarding the cell tower and antenna face (also known as “sectors”)
through which the communications were sent and received, including the locations of any
cell tower and antenna face; and

iii. historical location records (including historical locational precision information
historical handset location data, estimated location records, geolocation information
(PING), Network Event Location System (NELOS) data, Global Positioning System
(GPS) data, cell tower triangulation or trilateration, round-trip time (RTT), per-call

measurement data (PCMD), historical E9l l data, or precision measurement information).

c. A list of definitions or keys identifying all information contained in the records

21
Case 2:19-mj-01214-WED Filed 03/11/19 Page 21 of 22 Document 1

 

 

 

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of violations arson
of commercial property, in violation of Title 18, United States Code, Section 844(i), conspiracy to
commit arson in violation of Title 18, United States Code, Section 844(m), and destruction alteration
or falsification of records in federal investigations in violation of Title 18, United States Code, Section

1519, during the period October 1, 2018 through February 5, 2019.

22
Case 2:19-mj-01214-WED Filed 03/11/19 Page 22 of 22 Document 1

